Case 5:20-cv-00482-JFL Document1 Filed 01/28/20 Page 1of11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVNIA
ALLENTOWN DIVISION

ROBERT HICKS,
CASE NO.:
Plaintiff,
VS.

PERSON DIRECTED SUPPORTS,
INC,

KENNETH A. GIBAT, Individually,
KENNETH L. GIBAT JR., Individually,
PAMELA GIBAT, Individually,

Defendants.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, ROBERT HICKS (“HICKS”), and, by and through undersigned
counsel, file this Complaint against Defendants PERSON DIRECTED
SUPPORTS, INC, (“PDS”); KENNETH A. GIBAT, Individually; KENNETH L.
GIBAT, Jr. Individually; and PAMELA GIBAT (collectively “Defendants”), to
recover from Defendants overtime pay as required by the Fair Labor Standards Act
(“FLSA”), and the Pennsylvania Minimum Wage Act (“PMWA”), and state as
follows:

JURISDICTION
l. Jurisdiction in this Court is proper as the claims are brought pursuant

to the Fair Labor Standards Act (“FLSA”), as amended 29 U.S.C. §201, et seq., to
Case 5:20-cv-00482-JFL Document1 Filed 01/28/20 Page 2 of 11

obtain a judgment against Defendants as to liability, recover unpaid back wages, an
additional equal amount as liquidated damages, and reasonable attorneys’ fees and
costs.

2. The jurisdiction of the Court over this controversy is proper pursuant
to 28 U.S.C. §1331, as Plaintiffs claims arise under 29 U.S.C. §216(b).

3. This Court has supplemental jurisdiction over Plaintiffs state law
claims because they arise out of the same circumstances and are based upon a
common nucleus of operative fact.

4, Venue in this Court is proper, as the acts and omissions alleged in this
Complaint took place in this judicial district, and Defendants regularly conduct
business in this judicial district.

PARTIES

5. At all times material hereto, Plaintiff HICKS was, and continues to be,
a resident of Lehigh County, Pennsylvania.

6. Plaintiff worked, and continues to work, for PDS in Lehigh County,
Pennsylvania.

7. At all times material hereto, PDS was, and continues to be, a
Pennsylvania Non-Profit Corporation engaged in business in Lehigh County,
Pennsylvania

8. Based on the information and belief, at all times material hereto,
Case 5:20-cv-00482-JFL Document1 Filed 01/28/20 Page 3 of 11

Defendant KENNETH A GIBAT is a resident of Bethlehem County, Pennsylvania.

9. At all times material hereto, KENNETH A. GIBAT owned and
operated PDS.

10. At all times material hereto, KENNETH A. GIBAT was the CEO of
PDS and regularly held and exercised the authority to: (a) hire and fire employees
of PDS; (b) determine the work schedules for the employees of PDS; and (c)
control the finances and operations of PDS.

11. By virtue of having regularly held and exercised the authority to: (a)
hire and fire employees of PDS; (b) determine the work schedules for the
employees of PDS; and (c) control the finances and operations of PDS, KENNETH
A. GIBAT is an employer as defined by 29 U.S.C. 201 et. seq.

12. Further, at all times material hereto, KENNETH A. GIBAT was a
manager for PDS, acting in PDS’S interest in directing the work of Plaintiff.

13. Upon information and belief, at all times material hereto, KENNETH
L. GIBAT JR. was a resident of Breinigsville County, Pennsylvania.

14.  Atall times material hereto, KENNETH L. GIBAT JR. was the Chief
Operating Officer of PDS.

15. Atall times material hereto, KENNETH L. GIBAT JR. regularly held
and exercised the authority to: (a) hire and fire employees of PDS; (b) determine

the work schedules for the employees of PDS; and (c) control the finances and
Case 5:20-cv-00482-JFL Document1 Filed 01/28/20 Page 4 of 11

operations of PDS.

16. By virtue of having regularly held and exercised the authority to: (a)
hire and fire employees of PDS; (b) determine the work schedules for the
employees of PDS; and (c) control the finances and operations of PDS, KENNETH
L. GIBAT JR. is an employer as defined by 29 U.S.C. 201 et. seq.

17. Upon information and belief, KENNETH L. GIBAT JR. handled
various aspects of running the day- to- day functions of Defendants’ business,
including but not limited, handling office functions.

18. Upon information and belief, at all times material hereto, PAMELA
GIBAT was a resident of Bethlehem County, Pennsylvania.

19.  Atall times material hereto, PAMELA GIBAT was the Vice President
of Operations of PDS regularly held and exercised the authority to: (a) hire and
fire employees of PDS; (b) determine the work schedules for the employees of
PDS; and (c) control the finances and operations of PDS.

20. By virtue of having regularly held and exercised the authority to: (a)
hire and fire employees of PDS; (b) determine the work schedules for the
employees of PDS; and (c) control the finances and operations of PDS, PAMELA

GIBAT is an employer as defined by 29 U.S.C. 201 et. seq.
Case 5:20-cv-00482-JFL Document1 Filed 01/28/20 Page 5of11

21. Upon information and belief, PAMELA GIBAT handled various
aspects of running the day- to- day functions of Defendants’ business, including
but not limited, handling office functions.

22.  Atall times material hereto, Plaintiff is an “employee” of Defendants
within the meaning of FLSA.

23. At all times material hereto, Defendants were “employers” within the
meaning of FLSA.

24. At all times material hereto, PDS was, and continues to be, “an
enterprise engaged in commerce,” and an enterprise engaged in the “handling,
selling, or otherwise working on goods and materials that have been moved in or
produced for commence by any person” within the meaning of the FLSA.

25. Based upon information and belief, the annual gross revenue of
PDS was in excess of $500,000.00 per annum during the three years preceding the
date this Complaint is filed.

26. At all times material hereto, Defendant PDS had two (2) or more
employees handling, selling, or otherwise working on goods or materials that had
been moved in or produced for commerce, such as company vehicles, computers
and telephones.

27. At all times material hereto, the work performed by Plaintiff was

directly essential to Defendants business.
Case 5:20-cv-00482-JFL Document1 Filed 01/28/20 Page 6 of 11

STATEMENT OF FACTS

28. PDS is an assisted support services company, which operates in
Pennsylvania. They assist individuals with disabilities in daily functions.

29. PDS is owned and operated by KENNETH A. GIBAT.

30. Upon information and belief, PDS is operated by PAMELA GIBAT.

31. PDS is managed and operated by KENNETH L. GIBAT JR.

32. KENNETH L. GIBAT JR. was, at all times relevant to this action,
Plaintiff's supervisor.

33. In January 2013, Defendants hired Plaintiff HICKS as a non-exempt
direct support staff member.

34. Currently, HICKS is employed as a non-exempt Assistant Director in
Defendants’ business.

35. At various material times hereto, Plaintiff worked for Defendants in
excess of forty (40) hours within a workweek.

36. Despite working numerous overtime hours for Defendants, Plaintiff
was not paid an overtime premium for all of his overtime hours.

37. Plaintiff was required to work on-call. Plaintiff was not properly
compensated for significant hours worked while on-call, including time spent on
Plaintiff's company phone.

38. Plaintiff was also not compensated for all other work he performed
Case 5:20-cv-00482-JFL Document1 Filed 01/28/20 Page 7 of 11

while he was not clocked in, despite specifically making Defendants aware of the
time worked, and requesting adjustments to his time.

39. Furthermore, Plaintiff was required to drive as part of his job.
Defendants did not properly reimburse Plaintiff for mileage it knew Plaintiff had
driven in his personal vehicle. In weeks in which this occurred in which Plaintiff
worked overtime hours, this failure to reimburse Plaintiff for personal vehicle
expense incurred on behalf of the Company resulted in an improper “kickback” to
the Company, wherein Plaintiff did not receive his overtime compensation “free
and clear” as required by the FLSA.

40. Upon information and belief, the majority of Plaintiffs’ pay and time
records, including, but not limited to, Company telephone records which will
reflect hours worked but not compensated, are in the possession of Defendants.

41. Defendants have violated Title 29 U.S.C. §207 and the PMWA during
the term of Plaintiff's employment, in that:

a. Plaintiff, worked in excess of forty (40) hours per week during
his employment with Defendants;

b. No payments or provisions for payment have been made by
Defendants to properly compensate Plaintiff, at the statutory
rate of one and one-half times his regular rate for all hours

worked in excess of forty (40) hours per workweek, as provided
Case 5:20-cv-00482-JFL Document1 Filed 01/28/20 Page 8 of 11

by the FLSA and the PMWA;

C. No proper reimbursement for mileage has been made to
Plaintiff for vehicle expenses incurred for Defendants’ benefit
in weeks in which Plaintiff worked overtime; and

d. By failing to documents Plaintiffs on-call hours worked, and
failing to make adjustments to time Plaintiff requested, even
when they knew or with reasonable diligence should have
known that these hours were worked and not paid, Defendants
failed to keep accurate time records as required by the FLSA
and PMWA.

42. Defendants’ failure and/or refusal to properly compensate Plaintiff, at
the rates and amounts required by the FLSA was willful, because Defendants
knew, or should have known with reasonable diligence, that they were required to
pay overtime for all hours over forty, including on-call hours worked.

43. Defendants failed and/or refused to properly disclose or apprise
Plaintiffs of their rights under the FLSA.

COUNT I
RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

44, Plaintiff re-alleges paragraphs 1 through 43 of the Complaint, as if
fully set forth herein.

45. Throughout his employment, Plaintiff worked in excess of forty (40)
Case 5:20-cv-00482-JFL Document1 Filed 01/28/20 Page 9 of11

hours in many workweeks.

46. Plaintiff was not compensated at the statutory rate of one and one-half
times his regular rate of pay for all hours in excess of forty (40) worked in each
workweek.

47. Plaintiff was, and is, entitled to be paid at the statutory rate of one and
one-half times his regular rate of pay for those hours worked in excess of forty
(40) hours in a workweek.

48. Plaintiff is owed compensation for vehicle expenses incurred during
weeks in which he worked overtime, as failure to compensate Plaintiff for this
mileage results in an improper and unlawful kickback to Defendants, and denied
Plaintiff his right to receive overtime premiums “free and clear.”

49. Defendants’ actions were willful and/or showed reckless disregard for
the provisions of the FLSA, as evidenced by their failure to compensate Plaintiff
at the statutory rate of one and one-half times his regular rate of pay for all hours
worked in excess of forty (40) hours per week, and their failure to compensate
Plaintiff for mileage used in overtime weeks when they knew, or reasonably
should have known, that such was, and is, due.

50. Defendants failed to properly disclose or apprise Plaintiff, of his rights
under the FLSA.

51. Due to the intentional, willful, and unlawful acts of Defendants,
Case 5:20-cv-00482-JFL Document1 Filed 01/28/20 Page 10 of 11

Plaintiff suffered and continue to suffer damages and lost compensation for time
worked over forty (40) hours in multiple workweeks, plus liquidated damages.

52. Plaintiff is entitled to an award of reasonable attorney’s fees and costs
pursuant to 29 U.S.C. §216(b).

COUNT I
RECOVERY OF OVERTIME COMPENSATION UNDER THE
PMWA

53. Plaintiff re-alleges and reavers paragraphs 1 through 43 of the
Complaint, as if fully set forth herein.

54. At all times relevant hereto, Plaintiff, was an “employee” within the
meaning of the PMWA.

55. The conduct alleged violates the PMWA (43 Pa. Stat. Ann. §
333.104(c)).

56.  Atall relevant times, Defendants were subject to the requirements of
the PMWA.

57. The PMWA requires that employees be paid at a rate not less than one
and one-half times the regular rate of pay for hours worked in excess of forty (40)
hours in any one week. Plaintiff is entitled to overtime pay under the PMWA.

58. Defendants also failed to keep records required by 34 Pa. Code §

231.31.

10
Case 5:20-cv-00482-JFL Document1 Filed 01/28/20 Page 11 of 11

59, Plaintiff also seeks to recover attorneys’ fees, costs, and expenses of

this action under the PMWA.

WHEREFORE, Plaintiff requests a judgment entered in his favor and

against Defendants for actual and liquidated damages, as well as costs, expenses

and attorneys’ fees and such other relied deemed proper by this Court.

JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable as a matter of

right.

Respectfully submitted this 23" day of January, 2020.

L1

      

Angeli i Murthy, E
PA Bar No.: 93699
MORGAN & JAN, P.A.

8151 Peters Rd., Suite 4000
Plantation, FL 33324

Phone: (954) 327-5369

Fax: (954)-327-3016

E-mail: amurthy@forthepeople.com
Trial Counsel for Plaintiff
